\DOC\]O\Ul-ILUJN)-l

NNNNNNNN[\.)>->-\r-l>-»-\p_->_n,_-,_¢,_i
OC\]O\€.h-§WNHO\COO\]O\U\-P~WN'-*O

 

Case 2:19-cv-OO321-RSL Document 17 Filed 03/18/19 Page l of 4

DISTRICT JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
LEOBARDO MORENO GALVEZ, et al., Case No. 2:19-cv-321-RSL
Petitioner-Plaintiffs, STIPULATION AND [P-R@POS‘E‘D]
ORDER TO RENOTE PENDING
v. MOTION FOR PRELIM]NARY
INIUNCTION & MOTION FOR CLASS
LEE FRANCIS CISSNA, et al., CERTIFICATION
Respondent-Defendants. Noted for Consideration on:
March18, 2019.

 

 

Pursuant to Local Rule 7(d), the parties STIPULATE AND AGREE that
Petitioner-Plaintiffs’ pending motion to certify class, Dkt. 2, and motion for preliminary
injunction, Dkt. 3, currently noted for consideration on March 29, 2019, are hereby re-

noted to April 5, 2019.

STHTRAIKM€AND[PRUFUSED]ORDERTK)RENOTEPENDDKB lHHTEDSTATESATTORNEY
MOTION FOR PRELIMINARY INIUNCTION & MOTION FOR CLASS 700 STEWART STREET, SUITE 5220
CERTIFICATION SEATTLE, WASHINGTON 98101
2:19-cv-321-RSL (206) 553-7970

PAGE - 1

 

\OOO\]O\UIJ>WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00321-RSL Document 17 Filed 03/18/19 Page 2 of 4

DATED this 18th day of March, 2019.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

s/Matt Waldro,o

MATT WALDROP, Georgia Bar #349571
Assistant United States Attorney

United States Attorney’s Offlce

700 Stewalt Street, Suite 5220

Seattle, Washington 98101-1271

Phone: 206-553-7970

Fax: 206-553-4067

Email: james.Waldrop@usdoj.gov

s/ Matt Adams f approved bv emaill
MATT ADAMS, WSBA # 28287
Northwest lmmigrant Rights Proj ect
615 Second Avenue, Suitc 400
Seattle, WA 98104

Phone: (206) 957-8611

Email: _matt@nwirp.org

STIPULATION AND{-BP.QBQSED] ORDER TO RENOTE PEND]NG UNITED STATES ATTORNEY
MOTION FOR PRELIMINARY INJUNCTION & MOTION FOR CLASS 700 STEWART STREET, SUITE 5220
CERTIFICATION SEATTLE, WASHINGTON 98101
2:19-cv-321-RSL (206) 553-7970

PAGE - 2

 

\OOO\\O\U'l-IAL)JN>-d

NNNNNNNNNv-)-l»-)-¢»-\>-¢r-¢)-¢»-\r_¢
OO\]O\LI\-PU)NHO\CO°\]O\LI|LUJNl-\O

 

Case 2:19-cv-00321-RSL Document 17 Filed 03/18/19 Page 3 of 4

[-BRQPOSEBj ORDER
The parties having so stipulated and agreed, it is SO ORDERED:

That the Order to Renote Pending Motion for Preliminary Injunction & Motion for Class Certification

be re-noted until April 5, 2019.

9\
DATED this § day ofHM,_zow.

/m<rsww¢/

DISTRICT JUDGE ROBERT S. LASNIK
United States District Court

sTrPULATIoN AND {-BRQPGSBD] oRDER To RENOTE PENDING UNITED sTATEs ATTORNEY
MOTION FOR PRELlMiNARY INJUNcrloN & MOTION FoR cLAss 700 sn=.wART sTREET, sums 5220
CERTIFICATION sEATTLE,WAsHlNGToN 98101
2;19-cv-321-RSL (206) 553-7970

PAGE - 3

 

